DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11/18/2022 has been entered.  Claims 2-18 are pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-18 is/are rejected under 35 U.S.C. 103 as obvious over Grant et al. (US 20020165559 A1) in view of Tarinelli et al. (US 20090134200 A1) and further in view of Bettuchi et al. (US 20080290134 A1).
Regarding claim 2, Grant et al. discloses a surgical stapling instrument (20), comprising: an anvil assembly (40) having a tissue contacting surface (41) defining a plane and a plurality of longitudinally-extending rows of staple forming recesses therein (42, [0032], figs. 1-3); a staple cartridge assembly (45) having a tissue contacting surface (46) defining a plane and a plurality of longitudinally-extending rows of staple receiving slots (47) therein (figs. 1-3); a staple line reinforcement material (60,61) supported on the tissue contacting surface of at least one of the staple cartridge assembly or the anvil assembly ([0025-0035], figs. 2-4); and first and second elongate attachment members (65/66) supported on the tissue contacting surface of at least one of the staple cartridge assembly or the anvil assembly, 
the second elongate attachment member disposed at a proximal end portion of the at least one of the staple cartridge assembly or the anvil assembly and defining a longitudinal axis that is aligned with the longitudinal axis of the first row of the plurality of rows of staple forming recesses or the first row of the plurality of rows of staple receiving slots [0037], wherein the first and second attachment members are permanently attached to a staple line reinforcement material (buttress strips 60 and 61) via an adhesive or a weld, wherein the longitudinal axis of each of the first and second elongate attachment members is parallel with the plane of the tissue contacting surface of the at least one of the staple cartridge assembly or the anvil assembly and prohibit the first portion of the staple line reinforcement material from releasing from the tissue contacting surface of at least one of the staple cartridge assembly or the anvil assembly during a staple firing ([0032-0034, 0037], figs. 1-4).  
Grant et al. fails to explicitly disclose the first elongate attachment member disposed at a distal end portion of the at least one of the staple cartridge assembly or the anvil assembly, defining a longitudinal axis that is transverse relative to a longitudinal axis defined by a first row of the plurality of rows of staple forming recesses or a first row of the plurality of rows of staple receiving slots and the staple line reinforcement material includes a plurality of perforations configured to facilitate separation of a second portion of the staple line reinforcement material at the plurality of perforations.
Tarinelli et al. teaches a surgical stapling instrument (10/1000, figs. 1-20 and 47-75), comprising: an anvil assembly (20/300) having a tissue contacting surface (70/222, [0145-0155], figs. 9-10 and 77-78) defining a plane and a plurality of longitudinally-extending rows of staple forming recesses therein (70a, [0145-0155]); a staple cartridge assembly (82/220, figs. 2 and 78-80) having a tissue contacting surface (65/222) defining a plane and a plurality of longitudinally-extending rows of staple receiving slots (82a/222) therein ([0145-0155, 0162], figs. 9-10, 20, 26); and first and second elongate attachment members (220a/b/c, figs. 77-78 and/or 82e/82f for S, posts 252 shown figs. 26,56,58 figs. 2, 9-10, 20, 26, 56, 58, 66 and 77-78) supported on the tissue contacting surface of at least one of the staple cartridge assembly or the anvil assembly ([0156-0162, 0182-0184, 0248-0249], figs. 9-10 and 77-80), the first elongate attachment member disposed at a distal end portion of the at least one of the staple cartridge assembly or the anvil assembly and defining a longitudinal axis that is transverse relative to a longitudinal axis defined by a first row of the plurality of rows of staple forming recesses or a first row of the plurality of rows of staple receiving slots (pads 220a/b/c are transverse and recess 82e/f are transverse), the second elongate attachment member disposed at a proximal end portion of the at least one of the staple cartridge assembly or the anvil assembly and defining a longitudinal axis that is aligned with the longitudinal axis of the first row of the plurality of rows of staple forming recesses or the first row of the plurality of rows of staple receiving slots (posts 252 are aligned with longitudinal axis of the slots- shown figs. 26,56, and 77) and wherein the first and second attachment members are permanently attached to a staple line reinforcement material via (enhanced gripping [0248] and sutures S) wherein the longitudinal axis of each of the first and second elongate attachment members is parallel with the plane of the tissue contacting surface of the at least one of the staple cartridge assembly or the anvil assembly (220a/b/c, figs. 77-78 and/or 82e/82f for S, posts 252 are all “parallel” with l parallel with the plane of the tissue contacting surface of the at least one of the staple cartridge assembly or the anvil assembly, figs. 2, 9-10, 20, 26, 56, 58, 66 and 77-78).
Bettuchi et al. teaches a stapler (10) with anvil (20) staple cartridge (22) having an anvil and cartridge staple line reinforcement material (buttress material 24, [0039-0040]) that includes a plurality of perforations (78) configured to facilitate separation of a second portion of the staple line reinforcement material at the plurality of perforations ([0061-0072], figs. 1-9) and teaches the staple line reinforcement material can be attached with adhesive [0085].
Given the teachings of Grant et al. to have elongate attachment members via adhesive at different locations on the anvil and cartridge to attach a buttress via an adhesive or a weld on a cartridge/anvil, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the first elongate attachment member disposed at a distal end portion of the at least one of the staple cartridge assembly or the anvil assembly, defining a longitudinal axis that is transverse relative to a longitudinal axis defined by a first row of the plurality of rows of staple forming recesses or a first row of the plurality of rows of staple receiving slots and the staple line reinforcement material includes a plurality of perforations configured to facilitate separation of a second portion of the staple line reinforcement material at the plurality of perforations to have more support for the attachment of the buttress and attachment in more than one attachment member and more than one attachment direction with ease of detachment when the stapler is fired as taught by Tarinelli et al. and Bettuchi et al.
Regarding claim 9,  Grant et al. discloses a surgical stapling instrument (20), comprising: an anvil assembly (40) having a tissue contacting surface (41) defining a plurality of rows of staple forming recesses therein  (42, [0032], figs. 1-3), wherein adjacent staple forming recesses in a first row of the plurality of rows of staple forming recesses define a gap therebetween ([0032], figs. 1-3), a staple cartridge assembly (45) having a tissue contacting surface (46) defining a plurality of rows of staple receiving slots (47) therein (figs. 1-3), wherein adjacent staple receiving slots in a first row of the plurality of rows of staple receiving slots define a gap therebetween (figs. 1-3), a staple line reinforcement material (buttress strips 60 and 61) having a top surface, and an opposite bottom surface supported on the tissue contacting surface of at least one of the staple cartridge assembly or the anvil assembly (figs. 1-4); and 
a plurality of attachment members (65/66) disposed in respective gaps of the first row of staple forming recesses ([0032-0034, 0037], figs. 1-3) and wherein the plurality of attachment members are positioned on the tissue contacting surface of at least one of the staple cartridge assembly or the anvil assembly to and are permanently attached to the bottom surface of a first portion of the staple line reinforcement material via an adhesive or a weld to secure the bottom surface of the staple line reinforcement material to the tissue contacting surface of at least one of the staple cartridge assembly or the anvil assembly and prohibit the first portion of the staple line reinforcement material from releasing from the tissue contacting surface of at least one of the staple cartridge assembly or the anvil assembly during a staple firing ([0032-0034, 0037], figs. 1-4).  Grant also teaches a surgical stapling instrument (85) having a first row of plurality of rows of staple forming recesses defines an annular axis (fig. 11), the first row of the plurality of rows of staple receiving slots defines an annular axis (fig. 11); a plurality of attachment members (106) disposed on both the cartridge/anvil surfaces 87/88 ([0040, 055-0056], figs. 5 and 11).
Grant et al. fails to explicitly disclose the first row of the plurality of rows of staple forming recesses defines an annular axis, the first row of the plurality of rows of staple receiving slots defines an annular axis; the plurality of attachment members disposed in respective gaps on the annular axis of the first row of the plurality of rows of staple forming recesses or in respective gaps of the first row of staple receiving slots and on the annular axis of the first row of the plurality of rows of staple receiving slots.
Grant et al. fails to explicitly disclose the first row of the plurality of rows of staple forming recesses defines an annular axis, the plurality of attachment members disposed in respective gaps on the annular axis of the first row of the plurality of rows of staple forming recesses or in respective gaps of the first row of staple receiving slots and on the annular axis of the first row of the plurality of rows of staple receiving slots, the first row of the plurality of rows of staple receiving slots defines an annular axis, the first elongate attachment member disposed at a distal end portion of the at least one of the staple cartridge assembly or the anvil assembly, defining a longitudinal axis that is transverse relative to a longitudinal axis defined by a first row of the plurality of rows of staple forming recesses or a first row of the plurality of rows of staple receiving slots and the staple line reinforcement material includes a plurality of perforations configured to facilitate separation of a second portion of the staple line reinforcement material at the plurality of perforations.
Tarinelli et al. teaches a surgical stapling instrument (10/1000, figs. 1-20 and 47-75), comprising: an anvil assembly (20/300) having a tissue contacting surface (70/222, [0145-0155], figs. 9-10 and 77-78) defining a plane and a plurality of longitudinally-extending rows of staple forming recesses therein (70a, [0145-0155]); a staple cartridge assembly (82/220, figs. 2 and 78-80) having a tissue contacting surface (65/222) defining a plane and a plurality of longitudinally-extending rows of staple receiving slots (82a/222) therein ([0145-0155, 0162], figs. 9-10, 20, 26); and first and second elongate attachment members (220a/b/c, figs. 77-78 and/or 82e/82f for S, posts 252 shown figs. 26,56,58 figs. 2, 9-10, 20, 26, 56, 58, 66 and 77-78) supported on the tissue contacting surface of at least one of the staple cartridge assembly or the anvil assembly ([0156-0162, 0182-0184, 0248-0249], figs. 9-10 and 77-80), the first elongate attachment member disposed at a distal end portion of the at least one of the staple cartridge assembly or the anvil assembly and defining a longitudinal axis that is transverse relative to a longitudinal axis defined by a first row of the plurality of rows of staple forming recesses or a first row of the plurality of rows of staple receiving slots (pads 220a/b/c are transverse and recess 82e/f are transverse), the second elongate attachment member disposed at a proximal end portion of the at least one of the staple cartridge assembly or the anvil assembly and defining a longitudinal axis that is aligned with the longitudinal axis of the first row of the plurality of rows of staple forming recesses or the first row of the plurality of rows of staple receiving slots (posts 252 are aligned with longitudinal axis of the slots- shown figs. 26,56, and 77) and wherein the first and second attachment members are permanently attached to a staple line reinforcement material via (enhanced gripping [0248] and sutures S) wherein the longitudinal axis of each of the first and second elongate attachment members is parallel with the plane of the tissue contacting surface of the at least one of the staple cartridge assembly or the anvil assembly (220a/b/c, figs. 77-78 and/or 82e/82f for S, posts 252 are all “parallel” with l parallel with the plane of the tissue contacting surface of the at least one of the staple cartridge assembly or the anvil assembly, figs. 2, 9-10, 20, 26, 56, 58, 66 and 77-78).
Bettuchi et al. teaches a stapler (10) with anvil (20) staple cartridge (22) having an anvil and cartridge staple line reinforcement material (buttress material 24, [0039-0040]) that includes a plurality of perforations (78) configured to facilitate separation of a second portion of the staple line reinforcement material at the plurality of perforations ([0061-0072], figs. 1-9) and teaches the staple line reinforcement material can be attached with adhesive [0085]. Bettuchi et al. also teaches a first row of the plurality of rows of staple forming recesses defines an annular axis (figs. 15-17). 
Given the teachings of Grant et al. to have elongate attachment members via adhesive at different locations on the anvil and cartridge to attach a buttress via an adhesive or a weld on a cartridge/anvil, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the first row of the plurality of rows of staple forming recesses defines an annular axis, the plurality of attachment members disposed in respective gaps on the annular axis of the first row of the plurality of rows of staple forming recesses or in respective gaps of the first row of staple receiving slots and on the annular axis of the first row of the plurality of rows of staple receiving slots, the first row of the plurality of rows of staple receiving slots defines an annular axis, the first elongate attachment member disposed at a distal end portion of the at least one of the staple cartridge assembly or the anvil assembly, defining a longitudinal axis that is transverse relative to a longitudinal axis defined by a first row of the plurality of rows of staple forming recesses or a first row of the plurality of rows of staple receiving slots and the staple line reinforcement material includes a plurality of perforations configured to facilitate separation of a second portion of the staple line reinforcement material at the plurality of perforations to have more support for the attachment of the buttress and attachment with more than one attachment member and/or have more than one attachment direction with ease of detachment when the stapler is fired as taught by Tarinelli et al. and Bettuchi et al.
Regarding claims 3-8, 10, and 13-14, Grant et al. teaches a third and fourth elongate attachment member disposed at the proximal end portion of the at least one of the staple cartridge assembly or the anvil assembly and defining a longitudinal axis that is parallel with the longitudinal axis of the first row of the plurality of rows of staple forming recesses or the first row of the plurality of rows of staple receiving slots wherein the second and third elongate attachment members are spaced from one another along a transverse axis extending perpendicularly relative to the longitudinal axis of the first row of the plurality of rows of staple forming recesses or the first row of the plurality of rows of staple receiving slots wherein the second elongate attachment member is disposed adjacent a first lateral side of the at least one of the staple cartridge assembly or the anvil assembly, and the third elongate attachment member is disposed adjacent a second lateral side of the at least one of the staple cartridge assembly or the anvil assembly wherein the first and fourth elongate attachment members are spaced from one another along a transverse axis extending perpendicularly relative to the longitudinal axis of the first row of the plurality of rows of staple forming recesses or the first row of the plurality of rows of staple receiving slots, wherein the first elongate attachment member has a width that is parallel with the longitudinal axis of the first row of the plurality of rows of staple forming recesses or the first row of the plurality of rows of staple receiving slots, and wherein the second elongate attachment member has a width that is transverse relative to the longitudinal axis of the first row of the plurality of rows of staple forming recesses or the first row of the plurality of rows of staple receiving slots wherein the plurality of rows of staple receiving slots and the plurality of rows of staple forming recesses are arranged in an annular array, such that the plurality of attachment members are disposed in the same annular row wherein the annular row in which the plurality of attachment members are disposed is the outermost annular row of the plurality of rows in at least one of the cartridge assembly or the anvil assembly wherein at least one row of the plurality of rows in at least one of the cartridge assembly or the anvil assembly is devoid of attachment members (as discussed see supra applying the attachment members in parallel and transverse directions in any number of attachment members desired as well as other directions orientations as desired.  Also, as shown and discussed the applicator 70 is able to place the attachment members in any desired location, direction on the anvil/cartridge and any amount desired on a linear or circular stapler [0032-0034, 0037], figs. 1-4).  
Regarding claims 11-12, Grant et al. teaches the staple line reinforcement material includes a plurality of perforations ([0040, 055-0056], figs. 5 and 11), the plurality of perforations defining a circular ring (107/109) in the staple line reinforcement material wherein the circular ring formed by the plurality of perforations is radially inward relative to the annular row in which the plurality of attachment members are disposed ([0040, 055-0056], figs. 5 and 11).  Grant does not disclose the plurality of perforations define a circular ring in the staple line reinforcement material.
Bettuchi et al. also teaches a circular stapler (150, figs. 15-17) with a circular staple line reinforcement material (174/176, fig. 16) having a plurality of perforations that define a circular ring (184/208) in the staple line reinforcement material ([0074, 0077-0082], figs. 16 and 21).
Given the teachings of Grant et al. to have elongate attachment members via adhesive at different locations on the anvil and cartridge to attach a buttress via an adhesive or a weld on a cartridge/anvil, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the staple line reinforcement material with having a plurality of perforations that define a circular ring in the staple line reinforcement material for the attachment of the buttress with ease of detachment when the stapler is fired as taught by Bettuchi et al.
Regarding claims 15, Grant et al. fails to explicitly teach each of the first and second elongate attachment members is flush with the tissue contacting surface of the at least one of the staple cartridge assembly or the anvil assembly.  However, Grant teaches placing the attachment members in the staple slots and applying the staple line reinforcement material to apply the attachment members in the slot ([0037], figs. 1-4) in which one skilled in the art could fill the slots to be flush if desired. Tarinelli et al. also teaches having recesses on the anvil which attachment members (220a/b/c, figs. 77-78 and/or 82e/82f for S, posts 252 shown figs. 26,56,58 figs. 2, 9-10, 20, 26, 56, 58, 66 and 77-78) are flush ([0156-0162, 0182-0184, 0248-0249], figs. 9-10 and 77-80). Given the teachings of Grant et al. to apply a plurality of attachment members via adhesive at in and around the staple slots, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains each of the first and second elongate attachment members is flush with the tissue contacting surface of the at least one of the staple cartridge assembly or the anvil assembly for having a flush attachment of the buttress and smooth flat buttress applied as also taught by Tarinelli et al.
Regarding claims 16-17, Grant et al. teaches each of the first and second elongate attachment members is configured to be positioned between a bottom surface of the staple line reinforcement material and the tissue contacting surface of the at least one of the staple cartridge assembly or the anvil assembly ([0032-0034, 0037], figs. 1-4) wherein the plurality of attachment members is fabricated from a polymeric material [0042-0045].  
Regarding claims 18, Grant et al. teaches the tissue contacting surface of the anvil assembly or the staple cartridge assembly defines a recess located at one of the gaps, the first or second elongate attachment members being overmolded (polymer adhesive) into the recess located at one of the gaps ([0037], figs. 1-4).
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-18 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731